Name: (2014/191/EU): Commission Implementing Decision of 4 April 2014 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2014) 2008)
 Type: Decision_IMPL
 Subject Matter: EU finance;  European Union law;  agricultural policy;  economic geography
 Date Published: 2014-04-08

 8.4.2014 EN Official Journal of the European Union L 104/43 COMMISSION IMPLEMENTING DECISION of 4 April 2014 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2014) 2008) (Only the Danish, English, Finnish, French, German, Greek, Italian, Portuguese, Romanian, Slovenian, Spanish and Swedish texts are authentic) (2014/191/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulations (EC) No 1258/1999 and (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 1 December 2013 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Portuguese Republic, Romania, the Republic of Slovenia, the Republic of Finland, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 4 April 2014. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BUDGET ITEM: 6701 DK Fruit and Vegetables  Operational Programmes 2008 Severe weaknesses in control of several recognition criteria and deficiencies in administrative and on-the-spot checks FLAT RATE 10,00 % EUR  287 632,19 0,00  287 632,19 DK Fruit and Vegetables  Operational Programmes 2008 Ineligible costs for organic plant protection materials ONE-OFF EUR  4 765,48 0,00  4 765,48 DK Fruit and Vegetables  Operational Programmes 2008 Ineligible producer organisation ONE-OFF EUR  181 675,81 0,00  181 675,81 DK Fruit and Vegetables  Operational Programmes 2009 Severe weaknesses in control of several recognition criteria and deficiencies in administrative and on-the-spot checks FLAT RATE 10,00 % EUR  317 109,84 0,00  317 109,84 DK Fruit and Vegetables  Operational Programmes 2009 Ineligible producer organisation ONE-OFF EUR  203 273,58 0,00  203 273,58 DK Fruit and Vegetables  Operational Programmes 2009 Ineligible costs for organic plant protection materials ONE-OFF EUR  27 548,70 0,00  27 548,70 DK Fruit and Vegetables  Operational Programmes 2010 Severe weaknesses in control of several recognition criteria and deficiencies in administrative and on-the-spot checks FLAT RATE 10,00 % EUR 0,96 0,00 0,96 DK Fruit and Vegetables  Operational Programmes 2010 Ineligible producer organisation ONE-OFF EUR  1 183,25 0,00  1 183,25 DK Fruit and Vegetables  Operational Programmes 2010 Ineligible costs for organic plant protection materials ONE-OFF EUR  9,57 0,00  9,57 DK Cross Compliance 2009 6 GAEC missing, no check on minimum requirements for plant protection products, CY 2008 FLAT RATE 5,00 % EUR  4 879 877,97  7 357,88  4 872 520,09 DK Cross Compliance 2010 6 GAEC missing, no check on minimum requirements for plant protection products, CY 2008 FLAT RATE 5,00 % EUR  1 753,74  4,49  1 749,25 DK Cross Compliance 2010 Incorrect calculation of sanctions, CY 2009 ONE-OFF EUR  31 895,68  301,59  31 594,09 DK Cross Compliance 2011 6 GAEC missing, no check on minimum requirements for plant protection products, CY 2008 FLAT RATE 5,00 % EUR  119,58 0,00  119,58 DK Cross Compliance 2011 Incorrect calculation of sanctions, CY 2010 ONE-OFF EUR  3 230,67 0,00  3 230,67 TOTAL DK EUR  5 940 075,10  7 663,96  5 932 411,14 ES Irregularities 2007 Reimbursement due to the incorrect application of the 50/50 rule for 4 cases ONE-OFF EUR 721 332,88 0,00 721 332,88 ES Irregularities 2007 Non-reporting of interest in the Annex III table of financial year 2006 ONE-OFF EUR  1 360 592,37 0,00  1 360 592,37 ES Irregularities 2008 Non-reporting of interest in the Annex III table of financial year 2007 ONE-OFF EUR  230 803,77 0,00  230 803,77 ES Irregularities 2011 Non-respect of Article 32(8)(a) of R.1290/2005 ONE-OFF EUR  165 390,13 0,00  165 390,13 ES Irregularities 2011 Non-respect of Article 32(4)(a) of R.1290/2005 ONE-OFF EUR  754 473,76 0,00  754 473,76 ES Irregularities 2011 Incorrect date of primary administrative or judicial finding in the Annex III table (case 02220090118) ONE-OFF EUR  350 053,18 0,00  350 053,18 ES Irregularities 2011 Negligence in the recovery of a debt case ONE-OFF EUR  6 447 032,48 0,00  6 447 032,48 TOTAL ES EUR  8 587 012,81 0,00  8 587 012,81 FI Cross Compliance 2007 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR 144,79 0,00 144,79 FI Cross Compliance 2007 1 GAEC missing, lenient sanctioning system, CY 2006 FLAT RATE 2,00 % EUR 52,13 0,00 52,13 FI Cross Compliance 2007 1 GAEC missing, lenient sanctioning system, CY 2006 FLAT RATE 2,00 % EUR  25 717,74 0,00  25 717,74 FI Cross Compliance 2007 Use of 0 % sanction, CY 2006 ONE-OFF EUR  45 508,78  54,61  45 454,17 FI Cross Compliance 2008 1 GAEC missing, lenient sanctioning system, CY 2008 FLAT RATE 0,00 % EUR 221,44 0,00 221,44 FI Cross Compliance 2008 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR 146,35 0,00 146,35 FI Cross Compliance 2008 1 GAEC missing, lenient sanctioning system, CY 2006 FLAT RATE 2,00 % EUR 2 726,86  2,99 2 729,85 FI Cross Compliance 2008 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR  1 088 571,54  1 585,04  1 086 986,50 FI Cross Compliance 2009 1 GAEC missing, lenient sanctioning system, CY 2008 FLAT RATE 0,00 % EUR 119,47 0,00 119,47 FI Cross Compliance 2009 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR  0,19 0,00  0,19 FI Cross Compliance 2009 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR  219,63  86,94  132,69 FI Cross Compliance 2009 1 GAEC missing, lenient sanctioning system, CY 2008 FLAT RATE 2,00 % EUR  1 090 265,16  3 306,07  1 086 959,09 FI Cross Compliance 2009 1 GAEC missing, lenient sanctioning system, CY 2006 FLAT RATE 2,00 % EUR  0,59 0,00  0,59 FI Cross Compliance 2010 1 GAEC missing, lenient sanctioning system, CY 2008 FLAT RATE 0,00 % EUR 5,21 0,00 5,21 FI Cross Compliance 2010 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR  91,71 0,00  91,71 FI Cross Compliance 2010 1 GAEC missing, lenient sanctioning system, CY 2008 FLAT RATE 2,00 % EUR  159,46 0,00  159,46 TOTAL FI EUR  2 247 118,55  5 035,65  2 242 082,90 FR Fruit and Vegetables  Operational Programmes 2007 Various ineligible aid payments ONE-OFF EUR  698 322,85 0,00  698 322,85 FR Fruit and Vegetables  Operational Programmes 2008 Various ineligible aid payments ONE-OFF EUR  1 600 581,03 0,00  1 600 581,03 FR Fruit and Vegetables  Operational Programmes 2009 Various ineligible aid payments ONE-OFF EUR  3 201 489,94 0,00  3 201 489,94 FR Fruit and Vegetables  Operational Programmes 2010 Various ineligible aid payments ONE-OFF EUR  219 199,04 0,00  219 199,04 FR Fruit and Vegetables  Operational Programmes 2011 Various ineligible aid payments ONE-OFF EUR  13 068,19 0,00  13 068,19 FR Entitlements 2007 Undue allocation of National Reserve FLAT RATE 10,00 % EUR  12 098 866,64  72 593,20  12 026 273,44 FR Entitlements 2007 Undue allocation of National Reserve ONE-OFF EUR  47 626 478,62  95 252,96  47 531 225,66 FR Entitlements 2008 Undue allocation of National Reserve FLAT RATE 10,00 % EUR  12 098 866,64  60 494,33  12 038 372,31 FR Entitlements 2008 Undue allocation of National Reserve ONE-OFF EUR  47 626 478,62  238 132,39  47 388 346,23 FR Entitlements 2009 Undue allocation of National Reserve FLAT RATE 10,00 % EUR  12 098 866,64  60 494,33  12 038 372,31 FR Entitlements 2009 Undue allocation of National Reserve ONE-OFF EUR  47 626 478,62  238 132,39  47 388 346,23 FR Entitlements 2010 Undue allocation of National Reserve FLAT RATE 10,00 % EUR  12 098 866,64  24 197,73  12 074 668,91 FR Entitlements 2010 Undue allocation of National Reserve ONE-OFF EUR  47 626 478,62  285 758,87  47 340 719,75 FR Cross Compliance 2009 Reimbursement for correction included in Decision 43 linked to audit XC/2009/003/FR FLAT RATE 2,00 % EUR 157 245,53 0,00 157 245,53 FR Cross Compliance 2010 Reimbursement for correction included in Decision 43 linked to audit XC/2009/003/FR FLAT RATE 2,00 % EUR 26 673,71 0,00 26 673,71 TOTAL FR EUR  244 450 122,85  1 075 056,20  243 375 066,65 GB Fruit and Vegetables  Operational Programmes 2006 Bookkeeping/accounting errors ONE-OFF EUR  68 009,01 0,00  68 009,01 GB Fruit and Vegetables  Operational Programmes 2007 Bookkeeping/accounting errors ONE-OFF EUR  62 104,18 0,00  62 104,18 GB Fruit and Vegetables  Operational Programmes 2008 Bookkeeping/accounting errors ONE-OFF EUR  33 722,85 0,00  33 722,85 GB _Recoveries 2009 Bookkeeping/accounting errors ONE-OFF EUR  55 487,50 0,00  55 487,50 GB _Recoveries 2010 Bookkeeping/accounting errors ONE-OFF EUR  46 754,53 0,00  46 754,53 GB _Recoveries 2011 Bookkeeping/accounting errors ONE-OFF EUR  299 733,08 0,00  299 733,08 GB Other Direct Aid  Article 68-72 of Reg. 73/2009 2011 Non-application of reductions/exclusions and undue payments to non-identified animals ONE-OFF EUR  194 394,22 0,00  194 394,22 GB Cross Compliance 2008 Ineffective control of SMR 8a, CY 2007 FLAT RATE 5,00 % EUR  257 134,00 0,00  257 134,00 GB Cross Compliance 2008 Non or incorrect application of regulatory sanctions, CY 2007 ONE-OFF EUR  757 135,00 0,00  757 135,00 GB Cross Compliance 2009 Ineffective control of SMR 8a, CY 2008 FLAT RATE 5,00 % EUR  240 326,00 0,00  240 326,00 GB Cross Compliance 2009 Non or incorrect application of regulatory sanctions, CY 2008 ONE-OFF EUR  423 317,00 0,00  423 317,00 GB Cross Compliance 2010 Ineffective control of SMR 8a, CY 2009 FLAT RATE 2,00 % EUR  252 305,00 0,00  252 305,00 GB Cross Compliance 2010 Non or incorrect application of regulatory sanctions, CY 2009 ONE-OFF EUR  31 208,00 0,00  31 208,00 GB Cross Compliance 2009 Lenient sanctioning system for SMR 7 and 8, no follow-up of minor NC, ineffective control of GAEC, CY 2008 FLAT RATE 5,00 % EUR  2 949 043,26  59 941,88  2 889 101,38 GB Cross Compliance 2010 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2009 FLAT RATE 2,00 % EUR  1 175 238,88  24 310,41  1 150 928,47 GB Cross Compliance 2010 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2009 FLAT RATE 2,00 % EUR 1 901,10 0,00 1 901,10 GB Cross Compliance 2010 Lenient sanctioning system for SMR 7 and 8, no follow-up of minor non-compliance, ineffective control of GAEC, CY 2008 FLAT RATE 5,00 % EUR  4 961,22  34,71  4 926,51 GB Cross Compliance 2011 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2010 FLAT RATE 2,00 % EUR 795,26 0,00 795,26 GB Cross Compliance 2011 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2009 FLAT RATE 2,00 % EUR  58,63 0,00  58,63 GB Cross Compliance 2011 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2009 FLAT RATE 2,00 % EUR  879,96 0,00  879,96 GB Cross Compliance 2011 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2010 FLAT RATE 2,00 % EUR  1 164 633,01  388,79  1 164 244,22 GB Cross Compliance 2011 Lenient sanctioning system for SMR 7 and 8, no follow-up of minor non-compliance, ineffective control of GAEC, CY 2008 FLAT RATE 5,00 % EUR  440,27 0,00  440,27 TOTAL GB EUR  8 014 189,24  84 675,79  7 929 513,45 GR Fruit and Vegetables  Peaches and Pears Processing 2008 Deficient physical checks on 5 % of the areas and incomplete information on products sold on the fresh market in Producer Organisation's records FLAT RATE 10,00 % EUR  682 302,86 0,00  682 302,86 TOTAL GR EUR  682 302,86 0,00  682 302,86 IT Other Direct Aid  Article 69 of Reg. 1782/2003  only Ovines and Bovines 2007 Insufficient quality and inadequate timing of the on-the-spot checks, weaknesses in the control of eligibility of claimed animals, wrong application of sanctions for bovine FLAT RATE 5,00 % EUR  1 639 734,17  4 187,86  1 635 546,31 IT Entitlements 2007 Incorrect application of the regulation regarding the allocation of the special entitlements ONE-OFF EUR  475 405,85  2 852,44  472 553,41 IT Other Direct Aid  Article 69 of Reg. 1782/2003  only Ovines and Bovines 2008 Insufficient quality and inadequate timing of the on-the-spot checks, weaknesses in the control of eligibility of claimed animals, wrong application of sanctions for bovine FLAT RATE 5,00 % EUR  1 697 012,09  8 100,59  1 688 911,50 IT Entitlements 2008 Incorrect application of the regulation regarding the allocation of the special entitlements ONE-OFF EUR  577 691,90  3 466,14  574 225,76 IT Other Direct Aid  Article 69 of Reg. 1782/2003  only Ovines and Bovines 2009 Insufficient quality and inadequate timing of the on-the-spot checks, weaknesses in the control of eligibility of claimed animals, wrong application of sanctions for bovine FLAT RATE 5,00 % EUR  1 701 995,62 0,00  1 701 995,62 IT Entitlements 2009 Incorrect application of the regulation regarding the allocation of the special entitlements ONE-OFF EUR  279 114,77 0,00  279 114,77 IT Entitlements 2010 Incorrect application of the regulation regarding the allocation of the special entitlements ONE-OFF EUR  534 365,66 0,00  534 365,66 IT Accreditation Paying Agency 2010 deficiencies in the accreditation criteria for EAGF (debtors) FLAT RATE 16,00 % EUR  623 731,00 0,00  623 731,00 IT Accreditation Paying Agency 2010 deficiencies in the accreditation criteria for EAGF FLAT RATE 16,00 % EUR  398 672,00 0,00  398 672,00 IT Clearance of accounts  50/50 rule Clearance 2006 Reimbursement following the judgment of Court of Justice in case T-267/07 ONE-OFF EUR 2 114 199,16 0,00 2 114 199,16 TOTAL IT EUR  58 13. 523,90  18 607,03  5 794 916,87 PT Export refunds  Non-Annex I 2009 Deficiencies in the quality of the physical controls and in their reporting; failure to carry out seal and substitution controls FLAT RATE 5,00 % EUR  6 321,77 0,00  6 321,77 PT Export refunds  other 2009 Deficiencies in the quality of the physical controls and in their reporting; failure to carry out seal and substitution controls FLAT RATE 5,00 % EUR  172 665,34 0,00  172 665,34 PT Export refunds  Sugar and isoglucose 2009 Deficiencies in the quality of the physical controls and in their reporting; failure to carry out seal and substitution controls FLAT RATE 5,00 % EUR  89,64 0,00  89,64 PT Export refunds  Non-Annex I 2010 Deficiencies in the quality of the physical controls and in their reporting; failure to carry out seal and substitution controls FLAT RATE 5,00 % EUR  14 305,09 0,00  14 305,09 PT Export refunds  other 2010 Deficiencies in the quality of the physical controls and in their reporting; failure to carry out seal and substitution controls FLAT RATE 5,00 % EUR  240 513,80 0,00  240 513,80 PT Export refunds  Sugar and isoglucose 2010 Deficiencies in the quality of the physical controls and in their reporting; failure to carry out seal and substitution controls FLAT RATE 5,00 % EUR  386,40 0,00  386,40 PT Export refunds  Non-Annex I 2011 Deficiencies in the quality of the physical controls and in their reporting; failure to carry out seal and substitution controls FLAT RATE 5,00 % EUR  5 946,75 0,00  5 946,75 PT Export refunds  other 2011 Deficiencies in the quality of the physical controls and in their reporting; failure to carry out seal and substitution controls FLAT RATE 5,00 % EUR  183 177,64 0,00  183 177,64 PT Other Direct Aid  Ewe and Goats 2007 Unsatisfactory quality of the on-the-spot checks for CY 2006, 2007 and 2008; late start of on-the-spot checks for CY 2007 and 2008; payment of unidentified animals for CY 2006 and 2007 FLAT RATE 5,00 % EUR  1 356 820,10  41,59  1 356 778,51 PT Other Direct Aid  Ewe and Goats 2008 Unsatisfactory quality of the on-the-spot checks for CY 2006, 2007 and 2008; late start of on-the-spot checks for CY 2007 and 2008; payment of unidentified animals for CY 2006 and 2007 FLAT RATE 5,00 % EUR  1 272 636,94 0,00  1 272 636,94 PT Other Direct Aid  Ewe and Goats 2009 Unsatisfactory quality of the OTSC for CY 2006, 2007 and 2008; late start of OTSC for CY 2007 and 2008; payment of unidentified animals for CY 2006 and 2007 FLAT RATE 5,00 % EUR  1 267 788,94 0,00  1 267 788,94 PT Other Direct Aid  Ewe and Goats 2010 Unsatisfactory quality of the on-the-spot checks for CY 2006, 2007 and 2008; late start of on-the-spot checks for CY 2007 and 2008; payment of unidentified animals for CY 2006 and 2007 FLAT RATE 5,00 % EUR  44,73 0,00  44,73 PT Other Direct Aid  Ewe and Goats 2011 Unsatisfactory quality of the on-the-spot checks for CY 2006, 2007 and 2008; late start of on-the-spot checks for CY 2007 and 2008; payment of unidentified animals for CY 2006 and 2007 FLAT RATE 5,00 % EUR  620,76 0,00  620,76 PT Cross Compliance 2007 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11 and lenient sanction system, farmers without animals, CY 2006 FLAT RATE 5,00 % EUR  412 896,09  13 715,18  399 180,91 PT Cross Compliance 2007 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11, ineffective checks on 6-8, 16-18 and lenient sanction system, farmers with animals, CY 2006 FLAT RATE 10,00 % EUR  2 466 398,82  94 162,81  2 372 236,01 PT Cross Compliance 2008 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11 and lenient sanction system, farmers without animals, CY 2007 FLAT RATE 5,00 % EUR  811 952,21  46 814,35  765 137,86 PT Cross Compliance 2008 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11, ineffective checks on 6-8, 16-18 and lenient sanction system, farmers with animals, CY 2007 FLAT RATE 10,00 % EUR  3 535 313,88  208 399,51  3 326 914,37 PT Cross Compliance 2009 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11 and lenient sanction system, CY 2008 FLAT RATE 5,00 % EUR  2 978 076,83  151 490,51  2 826 586,32 PT Cross Compliance 2010 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11 and lenient sanction system, CY 2008 FLAT RATE 5,00 % EUR  52 701,86  6 051,95  46 649,91 TOTAL PT EUR  14 778 657,59  520 675,90  14 257 981,69 RO Cross Compliance 2008 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2007 FLAT RATE 5,00 % EUR  634 324,17  69 550,07  564 774,10 RO Cross Compliance 2009 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2008 FLAT RATE 5,00 % EUR  1 579 209,93  122 547,37  1 456 662,56 RO Cross Compliance 2009 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2007 FLAT RATE 5,00 % EUR  7 557,46  9 154,94 1 597,48 RO Cross Compliance 2010 Controls partially performed and sampling of parcels not risk based, CY 2009 FLAT RATE 2,00 % EUR 189,50 0,00 189,50 RO Cross Compliance 2010 Controls partially performed and sampling of parcels not risk based, CY 2009 FLAT RATE 2,00 % EUR  4 023,09 0,00  4 023,09 RO Cross Compliance 2010 Controls partially performed and sampling of parcels not risk based, CY 2009 FLAT RATE 2,00 % EUR  1 226 850,84  139,75  1 226 711,09 RO Cross Compliance 2010 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2008 FLAT RATE 5,00 % EUR  10 898,89  10 206,73  692,16 RO Cross Compliance 2010 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2007 FLAT RATE 5,00 % EUR 2 764,61  493,12 3 257,73 RO Cross Compliance 2011 Controls partially performed and sampling of parcels not risk based, CY 2009 FLAT RATE 2,00 % EUR 1,35 0,00 1,35 RO Cross Compliance 2011 Controls partially performed and sampling of parcels not risk based, CY 2009 FLAT RATE 2,00 % EUR  250,64 0,00  250,64 RO Cross Compliance 2011 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2008 FLAT RATE 5,00 % EUR 4 873,62 0,00 4 873,62 TOTAL RO EUR  3 455 285,94  212 091,98  3 243 193,96 SI Cross Compliance 2006 Lenient sanction system, 4 GAEC missing, CY 2005 FLAT RATE 5,00 % SIT  10 718 970,58  414 437,68  10 304 532,90 SI Cross Compliance 2007 Lenient sanction system, 4 GAEC missing, CY 2005 FLAT RATE 5,00 % EUR  147,83  0,07  147,76 SI Cross Compliance 2007 Lenient sanction system, 4 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR  127 940,81  935,76  127 005,05 SI Cross Compliance 2008 Lenient sanction system, 4 GAEC missing, CY 2005 FLAT RATE 5,00 % EUR 0,05 0,00 0,05 SI Cross Compliance 2008 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR 535,78 0,00 535,78 SI Cross Compliance 2008 Lenient sanction system, 4 GAEC missing, CY 2005 FLAT RATE 5,00 % EUR  23,61 0,00  23,61 SI Cross Compliance 2008 Lenient sanction system, 4 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR  393,36  1,86  391,50 SI Cross Compliance 2008 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR  279 213,39  12 630,25  266 583,14 SI Cross Compliance 2009 Lenient sanction system, 4 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR 0,59 0,00 0,59 SI Cross Compliance 2009 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR 692,45 0,00 692,45 SI Cross Compliance 2009 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR 68,69 0,00 68,69 SI Cross Compliance 2009 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR  701,41  28,05  673,36 SI Cross Compliance 2009 Lenient sanction system, 4 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR  44,03  0,16  43,87 SI Cross Compliance 2009 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR  350 086,56  6 095,01  343 991,55 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR 19,55 0,00 19,55 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR 30,66 0,00 30,66 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR 958,47 0,00 958,47 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR  2 761,46  138,02  2 623,44 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR  607,46  10,74  596,72 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR  413 940,70  742,42  413 198,28 SI Cross Compliance 2011 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR  35,31 0,00  35,31 SI Cross Compliance 2011 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR 2,85 0,00 2,85 SI Cross Compliance 2011 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR 4,89 0,00 4,89 SI Cross Compliance 2011 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR  569,66 0,00  569,66 SI Cross Compliance 2012 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR 27,06 0,00 27,06 SI Cross Compliance 2012 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR  195,93 0,00  195,93 TOTAL SI SIT  10 718 970,58  414 437,68  10 304 532,90 TOTAL SI EUR  1 174 320,48  20 582,34  1 153 738,14 TOTAL 6701 SIT  10 718 970,58  414 437,68  10 304 532,90 TOTAL 6701 EUR  295 142 609,32  1 944 388,85  293 198 220,47 BUDGET ITEM: 6711 DE Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2008 Weakness in project selection FLAT RATE 10,00 % EUR  239 484,15 0,00  239 484,15 DE Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 Weakness in project selection FLAT RATE 10,00 % EUR  1 638 636,95 0,00  1 638 636,95 DE Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Weakness in project selection FLAT RATE 10,00 % EUR  781 262,31 0,00  781 262,31 DE Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Weakness in project selection FLAT RATE 10,00 % EUR  166 944,39 0,00  166 944,39 TOTAL DE EUR  2 826 327,80 0,00  2 826 327,80 DK Cross Compliance 2009 6 GAEC missing, no check on minimum requirements for plant protection products, CY 2008 FLAT RATE 5,00 % EUR  126 902,55  1 356,80  125 545,75 DK Cross Compliance 2010 No control on minimum requirements for plant protection products, CY 2009 FLAT RATE 2,00 % EUR  30 431,43  113,46  30 317,97 DK Cross Compliance 2010 6 GAEC missing, no check on minimum requirements for plant protection products, CY 2008 FLAT RATE 5,00 % EUR  2 492,68  539,23  1 953,45 DK Cross Compliance 2010 Incorrect calculation of sanctions, CY 2009 ONE-OFF EUR  24,00  0,08  23,92 DK Cross Compliance 2011 6 GAEC missing, no check on minimum requirements for plant protection products, CY 2008 FLAT RATE 5,00 % EUR  387,88 0,00  387,88 DK Cross Compliance 2011 No sanction on minimum requirements for plant protection products, CY 2010 ONE-OFF EUR  133,07 0,00  133,07 TOTAL DK EUR  160 371,61  2 009,57  158 362,04 FI Cross Compliance 2007 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR  401 890,24  44,84  401 845,40 FI Cross Compliance 2008 1 GAEC missing, lenient sanctioning system, CY 2008 FLAT RATE 2,00 % EUR  406 777,26 0,00  406 777,26 FI Cross Compliance 2008 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR  13 442,43  44,89  13 397,54 FI Cross Compliance 2009 1 GAEC missing, lenient sanctioning system, CY 2008 FLAT RATE 2,00 % EUR  16 504,68 0,00  16 504,68 FI Cross Compliance 2009 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR 123,81  2,29 126,10 FI Cross Compliance 2010 1 GAEC missing, lenient sanctioning system, CY 2008 FLAT RATE 2,00 % EUR 124,79 0,00 124,79 FI Cross Compliance 2010 1 GAEC missing, lenient sanctioning system, CY 2007 FLAT RATE 2,00 % EUR 53,00  883,33 936,33 TOTAL FI EUR  838 313,01  975,35  837 337,66 FR Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2007 Not enough control on the realisation of the steps and objectives of the business plan FLAT RATE 5,00 % EUR  177 862,92 0,00  177 862,92 FR Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2008 Not enough control on the realisation of the steps and objectives of the business plan FLAT RATE 5,00 % EUR  2 376 998,88 0,00  2 376 998,88 FR Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2009 Not enough control on the realisation of the steps and objectives of the business plan FLAT RATE 5,00 % EUR  2 527 224,82 0,00  2 527 224,82 FR Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2010 Not enough control on the realisation of the steps and objectives of the business plan EXTRAPOLATED EUR  2 127 518,80 0,00  2 127 518,80 FR Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2010 Not enough control on the realisation of the steps and objectives of the business plan FLAT RATE 5,00 % EUR  2 541 264,35 0,00  2 541 264,35 FR Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2011 Not enough control on the realisation of the steps and objectives of the business plan FLAT RATE 5,00 % EUR  279 802,33 0,00  279 802,33 TOTAL FR EUR  10 030 672,10 0,00  10 030 672,10 GB Cross Compliance 2007 Non or incorrect application of regulatory sanctions, CY 2007 FLAT RATE 5,00 % EUR  81 236,80 0,00  81 236,80 GB Cross Compliance 2008 Non or incorrect application of regulatory sanctions, CY 2008 FLAT RATE 5,00 % EUR  40 221,10  3 187,50  37 033,60 GB Cross Compliance 2008 Non or incorrect application of regulatory sanctions, CY 2007 FLAT RATE 5,00 % EUR  86 843,16  3 162,80  83 680,36 GB Cross Compliance 2009 Non or incorrect application of regulatory sanctions, CY 2009 FLAT RATE 2,00 % EUR  12 481,44 0,00  12 481,44 GB Cross Compliance 2009 Non or incorrect application of regulatory sanctions, CY 2007 FLAT RATE 5,00 % EUR  487,27  25,57  461,70 GB Cross Compliance 2009 Non or incorrect application of regulatory sanctions, CY 2008 FLAT RATE 5,00 % EUR  51 617,56  4 078,41  47 539,15 GB Cross Compliance 2010 Non or incorrect application of regulatory sanctions, CY 2009 FLAT RATE 2,00 % EUR  36 866,26  2 314,12  34 552,14 GB Cross Compliance 2010 Non or incorrect application of regulatory sanctions, CY 2008 FLAT RATE 5,00 % EUR  3 266,99 0,00  3 266,99 GB Cross Compliance 2010 Non or incorrect application of regulatory sanctions, CY 2007 FLAT RATE 5,00 % EUR  1 523,34  83,53  1 439,81 GB Cross Compliance 2011 Non or incorrect application of regulatory sanctions, CY 2009 FLAT RATE 2,00 % EUR  396,43 0,00  396,43 GB Cross Compliance 2011 Non or incorrect application of regulatory sanctions, CY 2008 FLAT RATE 5,00 % EUR  316,44 0,00  316,44 GB Cross Compliance 2009 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2009 FLAT RATE 2,00 % EUR  1 554,44  203,30  1 351,14 GB Cross Compliance 2009 Lenient sanctioning system for SMR 7 and 8, no follow-up of minor non-compliance, ineffective control of GAEC, CY 2008 FLAT RATE 5,00 % EUR  90 650,32  4 272,84  86 377,48 GB Cross Compliance 2010 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2010 FLAT RATE 2,00 % EUR  7 752,17  7,24  7 744,93 GB Cross Compliance 2010 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2009 FLAT RATE 2,00 % EUR  88 716,38  5 117,14  83 599,24 GB Cross Compliance 2010 Lenient sanctioning system for SMR 7 and 8, no follow-up of minor non-compliance, ineffective control of GAEC, CY 2008 FLAT RATE 5,00 % EUR  9 809,49  623,91  9 185,58 GB Cross Compliance 2011 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2010 FLAT RATE 2,00 % EUR  96 480,08  2 386,95  94 093,13 GB Cross Compliance 2011 Ineffective control of GAEC and SMR 2, 4 and 8, CY 2009 FLAT RATE 2,00 % EUR  17 490,40 0,00  17 490,40 GB Cross Compliance 2011 Lenient sanctioning system for SMR 7 and 8, no follow-up of minor non-compliance, ineffective control of GAEC, CY 2008 FLAT RATE 5,00 % EUR  1 447,33 0,00  1 447,33 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Lack of alternative control methods to visual check FLAT RATE 5,00 % EUR  272 613,55  272 613,55 0,00 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Irregularities detected following the retroactive checks ONE-OFF EUR  22 801,38  1 140,06  21 661,32 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Lack of alternative control methods to visual check FLAT RATE 5,00 % EUR  546 873,59 0,00  546 873,59 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Lack of follow up for non-submission of payment claims for Natural Handicaps ONE-OFF EUR  25 763,75 0,00  25 763,75 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Irregularities detected following the retroactive checks ONE-OFF EUR  24 094,70 0,00  24 094,70 TOTAL GB EUR  1 521 304,37  299 216,92  1 222 087,45 IT Accreditation Paying Agency 2010 deficiencies in the accreditation criteria for EAFRD FLAT RATE 16,00 % EUR  2 417 690,00 0,00  2 417 690,00 IT Accreditation Paying Agency 2010 deficiencies in the accreditation criteria for EAFRD (debtors) FLAT RATE 16,00 % EUR  7 132,00 0,00  7 132,00 TOTAL IT EUR  2 424 822,00 0,00  2 424 822,00 PT Cross Compliance 2008 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11 and lenient sanction system, CY 2008 FLAT RATE 5,00 % EUR  232 548,55  118 567,43  113 981,12 PT Cross Compliance 2008 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11 and lenient sanction system, farmers without animals, CY 2007 FLAT RATE 5,00 % EUR  352 561,76  36 755,91  315 805,85 PT Cross Compliance 2008 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11, ineffective checks on 6-8, 16-18 and lenient sanction system, farmers with animals, CY 2007 FLAT RATE 10,00 % EUR  1 535 086,03  163 623,07  1 371 462,96 PT Cross Compliance 2009 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11 and lenient sanction system, CY 2008 FLAT RATE 5,00 % EUR  391 551,37  45 319,62  346 231,75 PT Cross Compliance 2010 Several GAEC not defined, lack of checks on SMR 1, 2, 5, 11 and lenient sanction system, CY 2008 FLAT RATE 5,00 % EUR  173 177,70  18 879,59  154 298,11 TOTAL PT EUR  2 684 925,41  383 145,62  2 301 779,79 RO Cross Compliance 2009 Controls partially performed and sampling of parcels not risk based, CY 2009 FLAT RATE 2,00 % EUR  3,15 0,00  3,15 RO Cross Compliance 2009 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2008 FLAT RATE 5,00 % EUR  551 739,74  55 909,89  495 829,85 RO Cross Compliance 2009 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2007 FLAT RATE 5,00 % EUR  52 672,92 0,00  52 672,92 RO Cross Compliance 2010 Controls partially performed and sampling of parcels not risk based, CY 2009 FLAT RATE 2,00 % EUR  457 003,10 0,00  457 003,10 RO Cross Compliance 2010 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2008 FLAT RATE 5,00 % EUR  1 497,60 0,00  1 497,60 RO Cross Compliance 2010 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2007 FLAT RATE 5,00 % EUR 2 259,28 0,00 2 259,28 RO Cross Compliance 2011 Controls partially performed and sampling of parcels not risk based, CY 2009 FLAT RATE 2,00 % EUR  2 595,48 0,00  2 595,48 RO Cross Compliance 2011 Non-definition and control of GAECs, non-definition of criteria for evaluation, CY 2008 FLAT RATE 5,00 % EUR 7 412,84 0,00 7 412,84 TOTAL RO EUR  1 055 839,87  55 909,89  999 929,98 SI Cross Compliance 2008 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR  318 962,73  6 726,62  312 236,11 SI Cross Compliance 2009 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR  217,53 0,00  217,53 SI Cross Compliance 2009 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR  317 428,64  8 275,35  309 153,29 SI Cross Compliance 2009 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR 66,00 0,00 66,00 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR  315 177,28  1 172,19  314 005,09 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2007 FLAT RATE 5,00 % EUR 523,44 0,00 523,44 SI Cross Compliance 2010 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR  385,03 0,00  385,03 SI Cross Compliance 2011 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR  90,49 0,00  90,49 SI Cross Compliance 2011 Lenient sanction system, weakness for the control of 5 GAEC, CY 2008 FLAT RATE 5,00 % EUR  162,59 0,00  162,59 SI Cross Compliance 2012 Lenient sanction system, weakness for the control of 5 GAEC, CY 2009 FLAT RATE 5,00 % EUR  70,06 0,00  70,06 TOTAL SI EUR  951 904,91  16 174,16  935 730,75 TOTAL 6711 EUR  22 494 481,08  757 431,51  21 737 049,57